In consolidated tax certiorari proceedings for the tax years 2005/2006, 2006/2007, 2007/2008, and 2008/2009, respectively, the petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered January 27, 2010, as, after a nonjury trial, only reduced the assessed values of the subject property from the sum of $93,127 to the sum of $69,696 for the tax year 2005/2006, from the sum of $52,230 to the sum of $41,250 for the tax year 2006/ 2007, from the sum of $49,375 to the sum of $43,725 for the tax year 2007/2008, and from the sum of $52,337 to the sum of $46,348 for the tax year 2008/2009.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Since this case was decided after a nonjury trial, “the power of this Court is as broad as that of the trial court, and we may render a judgment we find warranted by the facts, bearing in mind that in a close case, the trial judge had the advantage of seeing the witnesses” (Marini v Lombardo, 79 AD3d 932, 933 [2010]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; O’Brien v Dalessandro, 43 AD3d 1123 [2007]). Since the trial court’s ultimate conclusion as to value fell within the range of the expert testimony (see Matter of 665 Parkway Co. v Commissioner of Fin., 15 AD3d 666, 668 [2005]; Matter of Blue Hill Plaza Assoc. v Assessor of Town of Orangetown, 230 AD2d 846, 848 [1996]; Shore Haven Apts. No. 6 v Commissioner of Fin. of City of N.Y., 93 AD2d 233, 236 [1983]), and was supported by a preponderance of the credible evidence, it must be sustained.
The remaining contentions of the Board of Assessors and the *784Board of Assessment Review of the County of Nassau are without merit. Covello, J.P., Leventhal, Lott and Miller, JJ., concur.